Case 3:18-cv-01491-MAB Document 79 Filed 10/20/20 Page 1 of 11 Page ID #542




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEWAYNE A. MOORE,                             )
                                               )
                      Plaintiff,               )
                                               )
 vs.                                           )   Case No. 3:18-CV-1491-MAB
                                               )
 JEFF BULLARD, DARRIN RICE, and                )
 NATHAN FRANKLIN,                              )
                                               )
                      Defendants.              )


                            MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is currently before the Court on the motions for summary judgment

filed by Defendants Jeff Bullard, Darrin Rice, and Nathan Franklin (Docs. 46, 57). For the

reasons explained below, the motions are granted.

                                      BACKGROUND

       On August 14, 2018, Plaintiff Dewayne A. Moore brought this pro se civil rights

action pursuant to 42 U.S.C. § 1983, alleging that he was wrongfully arrested and

prosecuted for a murder charge in state court in Jefferson County, Illinois by Jeff Bullard,

a Detective Captain with the Mt. Vernon Police Department, and Darrin Rice, an assistant

State’s Attorney in Jefferson County (Doc. 1; Doc. 10). A threshold review of the

complaint was conducted pursuant to 28 U.S.C. § 1915A (Doc. 10). Based on Plaintiff’s

allegation that Bullard and Rice fabricated evidence against him, Plaintiff was permitted

to proceed on a claim that Bullard and Rice arrested and detained him on murder charges


                                        Page 1 of 11
Case 3:18-cv-01491-MAB Document 79 Filed 10/20/20 Page 2 of 11 Page ID #543




without probable cause, in violation of the Fourth Amendment (Doc. 10). Plaintiff was

later permitted to add Nathan Franklin, a detective with the Mt. Vernon Police

Department, as a Defendant (Doc. 37).

       Defendants Bullard and Franklin filed their motion for summary judgment on

October 2, 2019, arguing that Plaintiff’s claim is barred by the statute of limitations and

also fails on the merits (Docs. 46, 47). Plaintiff filed a response in opposition to the motion

on October 15, 2019 (Doc. 50). Defendants Bullard and Franklin did not file a reply brief.

       Defendant Rice filed his motion for summary judgment on January 3, 2020,

arguing that Plaintiff’s claim fails on the merits (Docs. 57, 58, 63). Plaintiff filed a response

in opposition to the motion (doc. 72), to which Defendant Rice filed a reply (Doc. 73).

                                             FACTS

       At all times relevant to this matter, Defendant Jeff Bullard was a Detective Captain

with the Mt. Vernon Police Department (Doc. 47-1). Defendant Nathan Franklin was a

Detective with the Mt. Vernon Police Department (Doc. 47-2). And Defendant Darrin Rice

was a Jefferson County Assistant State’s Attorney (Doc. 63, p. 1).

       Cortez Pickett was murdered on August 30, 2015 in Mt. Vernon, Illinois (Doc. 50,

pp. 2, 5). On or about February 18, 2016, Plaintiff was arrested without a warrant for

Pickett’s murder (Doc. 58-1; see also Doc. 47-6). The following day, Jefferson County

Circuit Judge Jo Beth Weber determined that probable cause existed for the arrest and

Plaintiff was detained on $3,000,000 bail (Doc. 47-6; Doc. 58-1).

       Five days later, on February 24, 2016, Jefferson County State’s Attorney Douglas

Hoffman filed an Information charging Plaintiff with two counts of first-degree murder
                                          Page 2 of 11
Case 3:18-cv-01491-MAB Document 79 Filed 10/20/20 Page 3 of 11 Page ID #544




in the death of Pickett (Jefferson County Case No. 16-CF-88) (Doc. 47-4; Doc. 58-1). On

February 26th, Plaintiff appeared in Jefferson County Circuit Court by video conference

and was advised of the charges of first-degree murder (Doc. 58-1). A preliminary hearing

was initially scheduled for March 15th but was rescheduled by agreement for March 16th

and then again rescheduled by agreement for March 22nd (Doc. 72, p. 24). At the State’s

request and over the objection of Plaintiff, the preliminary hearing was rescheduled again

for March 24th (Id.). However, before the hearing was held, Jefferson County Assistant

State’s Attorney Darrin Rice presented the state’s murder case against Plaintiff to a grand

jury on March 24th (Doc. 47-5; Doc. 63). The only evidence presented to the grand jury

was the testimony of Detective Franklin (Doc. 63). The grand jury returned a true bill

charging Plaintiff with two counts of murder in the death of Pickett (Doc. 47-5; Doc. 63).

        In November 2016, Plaintiff went to trial on the murder charges and was found

not guilty by a jury (Doc. 1, Doc. 10).1

                                                 DISCUSSION

        Summary judgment is proper when the moving party “shows that there is no

genuine issue as to any material fact and the movant is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(a). “Factual disputes are genuine only if there is sufficient

evidence for a reasonable jury to return a verdict in favor of the non-moving party on the




1 The proceedings held in the Circuit Court of Jefferson County, Illinois are matters of public record
available on an online database at:
https://www.judici.com/courts/cases/case_search.jsp?court=IL041025J. The Court takes judicial notice
of the dates set forth on the state court docket. See, e.g., Guaranty Bank v. Chubb Corp., 538 F.3d 587, 591 (7th
Cir. 2008) (“[A] court is of course entitled to take judicial notice of judicial proceedings[.]”); United States v.
Doyle, 121 F.3d 1078, 1088 (7th Cir. 1997) (taking judicial notice of district court's docket sheet).
                                                  Page 3 of 11
Case 3:18-cv-01491-MAB Document 79 Filed 10/20/20 Page 4 of 11 Page ID #545




evidence presented, and they are material only if their resolution might change the suit’s

outcome under the governing law.” Maniscalco v. Simon, 712 F.3d 1139, 1143 (7th Cir.

2013) (citation and internal quotation marks omitted). In deciding a motion for summary

judgment, the court’s role is not to determine the truth of the matter, and the court may

not “choose between competing inferences or balance the relative weight of conflicting

evidence.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Hansen v. Fincantieri

Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014) (citations omitted); Doe v. R.R. Donnelley

& Sons Co., 42 F.3d 439, 443 (7th Cir. 1994). Instead, “it must view all the evidence in the

record in the light most favorable to the non-moving party and resolve all factual disputes

in favor of the non-moving party.” Hansen, 763 F.3d at 836.

       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons . . . against unreasonable . . . seizures.” U.S. CONST. Amend. IV. The Fourth

Amendment prohibits government officials from detaining a person in the absence of

probable cause.” Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 918 (2017). Accord Lewis v. City

of Chicago, 914 F.3d 472, 476 (7th Cir. 2019) (“[T]he general rule [is] that Fourth

Amendment seizures are ‘reasonable’ only if based on probable cause to believe that the

individual has committed a crime.” (quoting Bailey v. United States, 568 U.S. 186, 192

(2013))). A claim for unlawful pretrial detention prior to, as well as subsequent to, the

start of legal process is governed by the Fourth Amendment. Manuel, 137 S. Ct. at 918,

920. In other words, the Fourth Amendment prohibits government officials from

arresting a person without probable cause prior to any legal process, meaning without a

warrant or the formal onset of a criminal proceeding. Manuel, 137 S. Ct. at 918. See also
                                          Page 4 of 11
Case 3:18-cv-01491-MAB Document 79 Filed 10/20/20 Page 5 of 11 Page ID #546




Williams v. City of Chicago, 733 F.3d 749, 756 (7th Cir. 2013) (“To prevail on his

constitutional claim for false arrest, Williams must show there was no probable cause for

his arrest.) The Fourth Amendment also prohibits government officials from detaining a

person without probable cause after the initiation of formal legal process. Manuel, 137

S.Ct. at 918; Lewis v. City of Chicago, 914 F.3d 472, 477 (7th Cir. 2019).

   A. STATUTE OF LIMITATIONS

       Plaintiff claims that he was arrested and detained pending trial without probable

cause in violation of the Fourth Amendment. Under Illinois law, the statute of limitations

for this type of claim is two years. Manuel v. City of Joliet, Illinois, 903 F.3d 667, 668 (7th

Cir. 2018), cert. denied sub nom. City of Joliet, Ill. v. Manuel, 139 S. Ct. 2777 (2019). Defendants

Bullard and Franklin argue that the statute of limitations began to accrue at the time of

Plaintiff’s arrest in February 2016, and therefore this lawsuit is untimely because it was

not filed until August 2018, well beyond the two year statute of limitations (Doc. 47, pp.

1–2). However, Defendants’ argument is based on outdated and overruled law. The

Seventh Circuit determined in September 2018 that “[t]he wrong of detention without

probable cause continues for the duration of the detention” and Fourth Amendment

claim for wrongful detention “accrues when the detention ends.” Manuel, 903 F.3d at 670.

Neither party indicated in their briefs when Plaintiff was released from custody (see Docs.

47, 50). But the docket in the state court case indicates that Plaintiff was found not guilty

of the murder charges on November 23, 2016, and Plaintiff testified at his deposition that

he stayed in jail for “a couple days” following his acquittal and was then released (Doc.

58-2, p. 8). Assuming Plaintiff’s testimony is accurate, then this lawsuit, which was filed
                                           Page 5 of 11
Case 3:18-cv-01491-MAB Document 79 Filed 10/20/20 Page 6 of 11 Page ID #547




in August 2018, was timely. The portion of Defendants’ motion for summary judgment

regarding the statute of limitations is denied.

   B. Merits of Plaintiff’s Claim

       Defendants Bullard and Franklin both attested that they did not personally arrest

Plaintiff (Doc. 47-1, 47-2). Detective Franklin also attested that he did not make the

determination as to whether probable cause existed to arrest Plaintiff for murder (Doc.

47-2, p. 3). In other words, he did not make the call to arrest Plaintiff. According to

Plaintiff, Detective Bullard is the one who gave the command to arrest him (Doc. 58-2,

pp. 6–7). Even if the Court assumes that Defendants Bullard and Franklin were at least

partially responsible for Plaintiff’s arrest, they argue that probable cause justified the

arrest (Doc. 47).

       Probable cause is an absolute defense to claims of wrongful or false arrest under

the Fourth Amendment in section 1983 suits. Ewell v. Toney, 853 F.3d 911, 919 (7th Cir.

2017) (citing Williams v. City of Chicago, 733 F.3d 749, 756 (7th Cir. 2013)). “Probable cause

exists at the time of an arrest if ‘the facts and circumstances within the officer’s knowledge

. . . are sufficient to warrant a prudent person, or one of reasonable caution, in believing

. . . that the suspect has committed, is committing, or is about to commit an offense.’”

Ewell, 853 F.3d at 919 (quoting Williams, 733 F.3d at 756). “A court evaluates probable

cause not with the benefit of hindsight, and not on the facts as perceived by an omniscient

observer, but on the facts as they appeared to a reasonable person in the defendant's

position, even if that reasonable belief turned out to be incorrect.” Stokes v. Bd. of Educ. of

the City of Chicago, 599 F.3d 617, 622 (7th Cir. 2010) (citation omitted). See also Ewell, 853
                                         Page 6 of 11
Case 3:18-cv-01491-MAB Document 79 Filed 10/20/20 Page 7 of 11 Page ID #548




F.3d at 919 (“Probable cause is gauged from the vantage point of a reasonable officer

facing the same situation.”)

        Defendants Bullard and Franklin attested that the Mount Vernon Police

Department “spent countless hours” investigating Cortez Pickett’s murder (Docs. 47-1,

47-2). The investigation file contains hundreds of pages of documents, video statements,

photographs, evidence reports, etc. (Id.). The police interviewed dozens of people and

ruled out at least seven other potential suspects (Id.). Both Defendants Bullard and

Franklin attested that the investigation in this case “developed very strong evidence” and

“led to the clear conclusion” that Plaintiff was the perpetrator of Cortez Pickett’s murder

(Docs. 47-1, 47-2). Specifically, the investigation showed that Plaintiff was a friend of

Pickett’s and they had been arguing on the day Pickett was killed (Id.; see also Doc. 47-3,

Doc. 50; Doc. 58-2, p. 5). Multiple people told detectives that Plaintiff was alone with

Pickett inside Pickett’s house when they heard a gunshot (Docs. 47-1, 47-2; Doc. 47-3; Doc.

50). Plaintiff then came outside and got one of the witnesses and they went back into the

house (Id.). That witness saw Pickett lying dead on the floor (Id.). Plaintiff’s car was later

found crashed with evidence inside that had been burned (Id.). Laboratory reports

showed a DNA match for Pickett’s blood on a partially burnt blanket in the trunk of

Plaintiff’s car (Id.).

        Plaintiff’s complaint said little about the alleged lack of probable cause for his

arrest and pretrial detention (Doc. 1), and his response to the motions for summary

judgment said even less (Doc. 50). He simply alleged that the Detectives were repeatedly

told that someone else committed the murder and there was no physical evidence linking
                                         Page 7 of 11
Case 3:18-cv-01491-MAB Document 79 Filed 10/20/20 Page 8 of 11 Page ID #549




him to the murder, but the police arrested him and Assistant State’s Attorney Rice

pursued the charges against Plaintiff anyway (Doc. 1, pp. 2, 4). In his response brief,

Plaintiff did not point to any specific errors, misstatements, or alleged misconduct by

Defendants Bullard or Franklin (see Doc. 50). At his deposition, Plaintiff explicitly

admitted that he had no evidence that Detective Bullard manufactured or withheld any

evidence (Doc. 58-2, p. 9). Plaintiff claimed that Franklin withheld evidence and was not

honest when he testified before the grand jury, however, he was unable and/or refused

to provide any specifics (Id. at pp. 9, 17).

       Simply put, the undisputed evidence is that Defendants Bullard and Franklin were

justified in believing Plaintiff had murdered Cortez Pickett. Plaintiff did not make any

argument or set forth any evidence to create a triable issue of fact as to whether probable

cause existed at the time of Plaintiff’s arrest. Consequently, no jury could find in Plaintiff’s

favor and Defendants Bullard and Franklin are entitled to summary judgment.

       As for Defendant Rice, he secured Plaintiff’s indictment by the grand jury. Rice

attested that the only evidence presented to the grand jury was the testimony of

Defendant Nathan Franklin (Doc. 63, p. 2). Rice further attested that, to his knowledge,

Franklin testified consistent with the Mt. Vernon Police Department’s investigation of

Pickett’s murder (Doc. 63, p. 2). He further attested that he did not falsify or fabricate any

evidence, knowingly or recklessly present false evidence to the grand jury, withhold

exculpatory evidence, or in any way attempt to skew the investigation or mislead the

grand jury (Doc. 58, p. 6; Doc. 63, pp. 1–3). Plaintiff admitted at his deposition that he did

not know of any conversations Mr. Rice and Detective Franklin had before or after the
                                          Page 8 of 11
Case 3:18-cv-01491-MAB Document 79 Filed 10/20/20 Page 9 of 11 Page ID #550




grand jury proceedings (Doc. 58-2, p. 17). And he did not know if Mr. Rice instructed

Detective Franklin to withhold information from the grand jury or to lie to the grand jury

(Id.). And he had no knowledge that Mr. Rice manufactured any false evidence (Id. at p.

19).

       In his response brief, Plaintiff argued—for the first time—that Defendant Rice

manipulated the criminal proceedings by postponing the preliminary hearing after

Plaintiff was charged by Information so that Rice could present the case to the grand jury

to determine probable cause rather than holding a preliminary hearing (Doc. 72). Plaintiff

asserts that once he was charged by Information, the Illinois Constitution required that a

preliminary hearing be held to determine probable cause and Defendant Rice

“circumvented Plaintiff’s constitutional right to a preliminary hearing—an adversarial

proceeding held in a public arena before a judge well-versed in the law—and, instead,

sought out and obtained an indictment from a grand jury—an ex parte proceeding held

in secret before a panel of ordinary citizens not necessarily astute in the law or familiar

with what constitutes probable cause” (Id. at pp. 3–4). Plaintiff claims that proceeding

before a grand jury rather than holding a preliminary hearing “produ[ed] a tactical

advantage for the State” (Id. at p. 6).

       To begin with, Plaintiff cannot “amend his pleadings by argument in opposition

to summary judgment nor introduce new theories of liability in opposition to summary

judgment.” Colbert v. City of Chicago, 851 F.3d 649, 656 (7th Cir. 2017) (quoting Whitaker v.

Milwaukee Cty., Wis., 772 F.3d 802, 808 (7th Cir. 2014)). Furthermore, Plaintiff cannot

proceed on a claim under § 1983 based on a purported violation of the Illinois
                                          Page 9 of 11
Case 3:18-cv-01491-MAB Document 79 Filed 10/20/20 Page 10 of 11 Page ID #551




Constitution. E.g., Bell v. City of Country Club Hills, 841 F.3d 713, 718 (7th Cir. 2016); White

v. Olig, 56 F.3d 817, 820 (7th Cir. 1995). Rather, it is well-established that § 1983 provides

a right of action only for violations of rights protected by the federal Constitution and

federal laws. Bell, 841 F.3d at 718; White, 56 F.3d at 820. Finally, Plaintiff’s argument that

he was entitled to a preliminary hearing under the Illinois Constitution has already been

rejected by Illinois courts on a number of occasions.

       The Illinois Constitution requires “a prompt probable-cause determination of the

validity of the charge,” which can be made either by a judge in a preliminary hearing or

by indictment by a grand jury. ILL. CONST. art. I, §7; see also People v. Smith, 450 N.E.2d

1242, 1243 (Ill. App. Ct. 1983) (citing People v. Kline, 442 N.E.2d 154, 159 (Ill. 1982)). Both

procedures serve the function of determining probable cause. People v. Franklin, 398

N.E.2d 1071, 1074 (Ill. App. Ct. 1979). A preliminary hearing is only required if the State

pursues the prosecution solely by way of an Information. People v. Rush, 414 N.E.2d 899,

902 (Ill. App. Ct. 1980). But “[o]nce a defendant is properly indicted, the necessity for a

preliminary hearing to establish probable cause is vitiated.” Franklin, 398 N.E.2d at 1073.

Most importantly, there is nothing that prohibits the State from “filing an information

and then, prior to the preliminary hearing, obtain[ing] grand jury indictments, thus

avoiding the necessity of the preliminary hearing.” People v. Mennenga, 551 N.E.2d 1386,

1390 (Ill. App. Ct. 1990). Smith, 450 N.E.2d at 1243 (“It is a well-established rule that a

defendant has no constitutional right to a preliminary hearing for determination of

probable cause because a State may, consistent with due process, dispense with the

preliminary hearing procedure and initiate the criminal proceeding directly by grand
                                         Page 10 of 11
Case 3:18-cv-01491-MAB Document 79 Filed 10/20/20 Page 11 of 11 Page ID #552




jury indictment.”); Rush, 414 N.E.2d at 902 (explaining State is not precluded “from

proceeding initially by way of information, and then later by way of indictment without

holding a preliminary hearing” and holding “there was no constitutional error in failing

to give the defendant a prompt preliminary hearing where he was indicted by the Grand

Jury prior to the time for that hearing.”); Franklin, 398 N.E.2d at 1073 (“A state may,

consistent with due process, dispense with the preliminary hearing procedure and

authorize the prosecutor to initiate the criminal proceedings directly.”)

         For these reasons, Defendant Rice is entitled to summary judgment on Plaintiff’s

claim.

                                       CONCLUSION

         The motion for summary judgment filed by Defendants Jeff Bullard and Nathan

Franklin (Doc. 46) and the motion for summary judgment filed by Defendant Darrin Rice

(Doc. 57) are GRANTED. Plaintiff’s Fourth Amendment claim is DISMISSED with

prejudice and judgment will be entered in Defendants’ favor. There being no claims or

Defendants remaining in this action, the Clerk of Court is DIRECTED to enter judgment

and close this case on the Court’s docket.



         IT IS SO ORDERED.

         DATED: October 20, 2020
                                                 s/ Mark A. Beatty
                                                 MARK A. BEATTY
                                                 United States Magistrate Judge




                                       Page 11 of 11
